Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 39, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 39, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A two-component direct-to-metal coating composition” in line 1.  It is not clear what is meant by the phrase “two-component”.  Claim 1 recites two resins (binder resin and crosslinker resin) and two additional ingredients: specialty pigments and corrosion inhibiting pigment.  It is not clear how these resins and pigments are distributed between the two components.
For the claim rejections below, examiner will assume the binder resin is one component, the crosslinker resin is the other component, and the two types of pigments are split equally between the two resins.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 39, and 43 are rejected under 35 U.S.C. 103 as obvious over Mansell et al. (US Patent 4,849,297, published 18 Jul. 1989, hereinafter Mansell) in view of Lynch (US Patent Application 2007/0240614 A1, published 18 Oct. 2007, hereinafter Lynch) and further in view of Brinkhuis et al. (US Patent Application 2018/0163083, priority 17 Apr. 2015, published 14 Jun. 2018).
Regarding claims 1 and 39, Mansell teaches a calcium-containing silica (Abstract) used as an inhibitive pigment in a coating composition (col. 5, lines 38-40), which can also contain other pigments, such as titanium dioxide, barium sulfate, and iron oxide (col. 5, lines 52-56), which are color pigments.  The pigment volume concentration is between 1 and 50% (col. 5, lines 46-49); the inhibitive pigment represents between 2 and 15 weight percent of the coating composition (col. 5, lines 49-52).  The calcium-containing silica has a median agglomerate particle size of 3 to 8 microns (col. 4, lines 58-60).  Mansell teaches that the resin may be acrylic resin (col. 6, lines 12 and 14-28) including a crosslinking agent, such as a polyisocyanate curing agent (col. 7, lines 12-14).  Mansell teaches that his coating composition is applied to corrodible metallic surfaces (col. 9, lines 30-32). 

Lynch teaches a coating composition that contains platy clay and titanium dioxide (Abstract, paragraphs 0035 and 0053, and Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate platy-shaped clay as taught by Lynch into the coating formulation taught by Mansell.  Lynch teaches that the addition of treated clay produced films with unexpectedly high resistance to blistering (paragraph 0016) and higher corrosion resistance (paragraph 0104).
Although there is no explicit disclosure regarding the morphology of the pigment disclosed by Mansell, given that Mansell disclose pigments identical to those used in the present invention noted as being as spherical (see paragraph 0017 of the specification), it is clear that Mansell teaches spherical pigments and that the combination of Mansell in view of Lynch discloses pigments of various morphologies (spherical and platy).
Mansell in view of Lynch does not disclose the use of a malonate-functional resin and the use of his corrosion inhibiting coating as a direct-to-metal coating.
Brinkhuis teaches a pigmented Real Michael Addition (RMA) crosslinkable composition (Abstract and paragraph 0108) comprising two reactive components, one with a RMA donor group (component A) and one with a RMA acceptor group (component B) (paragraph 0008).  Brinkhuis teaches the reactive components of component A comprise more than 50% malonate (paragraph 0038) and the reactive components of component B comprise 50 to 100% acryloyl-
It is the examiner’s position that the direct coating of metal floors as disclosed by Brinkhuis shows that his resin composition is a direct-to-metal composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the malonate-acryloyl resins taught by Brinkhuis in the coating formulation taught by Mansell in view of Lynch.  Brinkhuis teaches that good results were obtained using his RMA crosslinkable composition for coating a metal floor (paragraph 0059) and this coatings had easy to clean properties (paragraph 0060).
Mansell teaches that the inhibitive pigment represent about 2 to 15 wt.% of the coating composition and other pigments and additives represent about 25 to 65% of the coating composition (col. 5, lines 49-52 and lines 56-59).  Thus, the non-pigment portion of Mansell’s resin is 20 to 73% of the coating composition.  Therefore, the malonate compound is about 10 wt.% [20%*50%] to 73 wt.% [73%*100%] of the component A (binder resin system) and the acryloyl compound is 10% wt.% [20%*50%] to 73 wt.% [73%*100%] of the component B (crosslinker resin) of the coating composition of Mansell in view of Lynch and further in view of Brinkhuis.
Regarding claim 43, Mansell in view of Lynch and further in view of Brinkhuis teaches the elements of claim 1, and Mansell teaches that his coating was more resistant to corrosion in 
Mansell in view of Lynch and further in view of Brinkhuis does not disclose the weatherability ([Symbol font/0x44]E) value of his coating following 1200 hours of xenon UV exposure.  However, it is the examiner’s position that given the corrosion inhibiting coating of Mansell in view of Lynch and further in view of Brinkhuis is the same as the claimed invention the coating of Mansell in view of Lynch and further in view of Brinkhuis would inherently have the claimed weatherability ([Symbol font/0x44]E) value following 1200 hours of xenon UV exposure.

Claims 1, 39, and 43 are rejected under 35 U.S.C. 103 as obvious over Beaudry et al. (US Patent Application 2013/0105473 A1, published 02 May 2013, hereinafter Beaudry) in view of Brinkhuis et al. (US Patent Application 2018/0163083, priority 17 Apr. 2015, published 14 Jun. 2018).
Regarding claims 1 and 39, Beaudry teaches a coating composition for protecting metal-containing substrates (Abstract), and his coating can be used as a direct-to-metal coating (paragraph 0031).  Beaudry teaches that his coating contains acrylic monomers (paragraph 0042).  Beaudry teaches the inclusion of anticorrosive pigments in the amount of 1 to 20 parts by weight (paragraphs 0078-0080) per 100 parts by weight of coating solids, that is, 1 to 20 wt.% of the solid content.  Beaudry teaches the pigment loading is 1 to 40 vol.% (paragraph 0088).  Beaudry teaches the inclusion of spherical and platelet-shaped filler (that is, pigment) particles (paragraph 0084) and the ratio of non-platelet (that is, spherical) to platelet shaped pigments can vary from 1:50 to 50:1 (paragraph 0087).

Brinkhuis teaches a pigmented Real Michael Addition (RMA) crosslinkable composition (Abstract and paragraph 0108) comprising two reactive components, one with a RMA donor group (component A) and one with a RMA acceptor group (component B) (paragraph 0008).  Brinkhuis teaches the reactive components of component A comprise more than 50% malonate-containing compound (paragraph 0038) and the reactive components of component B comprise 50 to 100% of an acryloyl monomer (paragraph 0078).  Brinkhuis teaches that his composition can be used to coat metal floors (paragraph 0059).  Brinkhuis teaches that his composition may comprise adhesion promoters (paragraph 0055), which means an embodiment of Brinkhuis’s composition does not comprise an adhesion promoter.
It is the examiner’s position that the direct coating of metal floors as disclosed by Brinkhuis shows that his resin composition is a direct-to-metal composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the malonate-acryloyl resins taught by Brinkhuis in the coating formulation taught by Beaudry.  Brinkhuis teaches that good results were obtained using his RMA crosslinkable composition for coating a metal floor (paragraph 0059) and this coatings had easy to clean properties (paragraph 0060).
Beaudry teaches that the inhibitive pigment represent about 1 to 20 wt.% of the coating composition (paragraph 0080), and he discloses one embodiment with 14.5 wt.% of rounded pigment and 14.5 wt% of platelet pigment (paragraph 0143) .  Thus, the non-pigment portion of Beaudry’s resin is 51 to 70% of the coating composition.  Therefore, the malonate compound is about 26 wt.% [51%*50%] to about 70 wt.% [70%*100%] of the component A (binder resin 
Regarding claims 43, Beaudry in view of Brinkhuis teaches the elements of claim 1.  Beaudry teaches that his coating system is suitable for cargo containers, which are often exposed to extreme environments in terms of weather exposure and salt water exposure, and heat from the sun (paragraph 0164).
Beaudry in view of Beaudry does not disclose the weatherability ([Symbol font/0x44]E) value of his coating following 1200 hours of xenon UV exposure.  However, it is the examiner’s position that given the coating of Beaudry in view of Brinkhuis is the same as the claimed invention and the application is the same as the claimed invention the coating of Beaudry in view of Brinkhuis would inherently have the claimed weatherability ([Symbol font/0x44]E) value following 1200 hours of xenon UV exposure.

Claims 1, 39, and 43 are rejected under 35 U.S.C. 103 as obvious over Brinkhuis et al. (US Patent Application 2018/0163083, priority 17 Apr. 2015, published 14 Jun. 2018) in view of Mansell et al. (US Patent 4,849,297, published 18 Jul. 1989, hereinafter Mansell) in view of Lynch (US Patent Application 2007/0240614 A1, published 18 Oct. 2007, hereinafter Lynch) and with evidence provided by Allnex.
Regarding claims 1, 39, and 43, Brinkhuis teaches a pigmented Real Michael Addition (RMA) crosslinkable composition (Abstract and paragraph 0108) comprising two reactive components, one with a RMA donor group (component A) and one with a RMA acceptor group 
It is the examiner’s position that the direct coating of metal floors as disclosed by Brinkhuis shows that his resin composition is a direct-to-metal composition.
Brinkhuis does not disclose the inclusion of a corrosion inhibiting pigment, the PVC of his formulation, or the weatherability of his coating after xenon UV exposure.
Mansell teaches a calcium-containing silica (Abstract) used as an inhibitive pigment in a coating composition (col. 5, lines 38-40), which can also contain other pigments, such as titanium dioxide, barium sulfate, and iron oxide (col. 5, lines 52-56), which are color pigments.  The pigment volume concentration is between 1 and 50% (col. 5, lines 46-49); the inhibitive pigment represents between 2 and 15 weight percent of the coating composition (col. 5, lines 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inhibitive pigment and the other pigments at the amounts taught by Mansell in the composition of Brinkhuis.  Mansell teaches that sufficient amount of inhibitive pigment must be introduced to the coating composition to impart corrosion-resistant characteristics (col. 5, lines 42-45).  Mansell teaches that his compositions 
Lynch teaches a coating composition that contains platy clay and titanium dioxide (Abstract, paragraphs 0035 and 0053, and Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate platy-shaped clay as taught by Lynch into the coating formulation taught by Brinkhuis in view of Mansell.  Lynch teaches that the addition of treated clay produced films with unexpectedly high resistance to blistering (paragraph 0016) and higher corrosion resistance (paragraph 0104).
Although there is no explicit disclosure regarding the morphology of the pigment disclosed by Mansell, given that Mansell disclose pigments identical to those used in the present invention noted as being as spherical (see paragraph 0017 of the specification), it is clear that Mansell teaches spherical pigments and that the combination of Mansell in view of Lynch discloses pigments of various morphologies (spherical and platy).
Mansell teaches that the inhibitive pigment represent about 2 to 15 wt.% of the coating composition and other pigments and additives represent about 25 to 65% of the coating composition (col. 5, lines 49-52 and lines 56-59).  Thus, the non-pigment portion of Brinkhuis in view of Mansell and further in view of Lynch’s resin is 20 to 73% of the coating composition.  Therefore, the malonate compound is 10 wt.% [20%*50%] to 73 wt.% [73%*100%] of the component A (binder resin system) and the acryloyl compound is 10 wt.% [20%*50%] to 73 wt.% [73%*100%] of the component B (crosslinker resin) of the coating composition of Brinkhuis in view of Mansell and further in view of Lynch.

Brinkhuis in view of Mansell and further in view of Lynch does not disclose the weatherability ([Symbol font/0x44]E) value of his coating following 1200 hours of xenon UV exposure.
However, it is the examiner’s position that given the direct-to-metal composition of Brinkhuis in view of Mansell and further in view of Lynch comprises the same amount of the malonate-acryloyl binder system, the same amount of corrosion inhibiting pigment, and the same amount of pigments of various morphologies as the claimed invention the direct-to-metal composition of Brinkhuis in view of Mansell and further in view of Lynch would inherently have the same weatherability following 1200 hours of xenon UV exposure as the claimed invention.

Response to Arguments
Applicant's arguments filed 28 Jan. 2021 have been fully considered.  Applicant’s amendment overcome the applied prior art of Goedegebuure.  However, after further consideration and search, new rejections are set forth above. 
Applicant amended claims 1 and cancelled claim 42.
Applicant argues that Mansell and Lynch does not disclose that their compositions are corrosion-resistant or weatherable.
However, it is the examiner’s position that given the corrosion inhibiting coating of Mansell in view of Lynch and further in view of Brinkhuis is the same as the claimed invention the coating of Mansell in view of Lynch and further in view of Brinkhuis would inherently have the claimed weatherability ([Symbol font/0x44]E) value following 1200 hours of xenon UV exposure.

Additionally, note that while Lynch does not disclose all the features of the present claimed invention, Lynch is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the inclusion of platy clay and titanium dioxide, which produces films with unexpectedly high resistance to blistering (paragraph 0016) and higher corrosion resistance (paragraph 0104), and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that Mansell and Lynch does not disclose that their compositions are direct-to-metal coatings.
However, Brinkhuis, a secondary reference that teaches the resin composition, teaches that his composition can be directly coated onto metal floors (paragraph 0059).
Further, Beaudry teaches that his composition can be used as a direct-to-metal coating.
Applicant argues that Beaudry in view of Goedegebuure does not teach the claimed invention, as Goedegebuure teaches the inclusion of an adhesion promoter.
However, as presented above, Beaudry in view of Brinkhuis teaches the claimed invention, as Brinkhuis teaches that an adhesion promoter is an optional component.
Applicant argues that Beaudry teaches a one-component composition.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787